DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

Response to Amendment
Claims 6 and 14 are amended. Claims 2-3, 5, 8, 10-11, 13 and 16 are rejection. Claims 1, 4, 6-7, 9, 12, 14-15 and 17 are presented for examination. 
Response to Arguments
Applicant’s arguments with respect to claims 1 and 9  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6-7, 9, 12, 14-15 and 17  are rejected under 35 U.S.C. 103 as being unpatentable over Meng ( CN 108091321) and further  in view of Nur ( Comparison Of Native And Nonnative Speakers' Perspective In Animated Text Visualization Tool ) 

Regarding claim 1, Meng teaches a  voice synthesis method, comprising: obtaining text information( obtaining text, Page 3)   and determining characters in the text information and a text content of each of the characters(since a speaking role may appear in the statement text multiple times, therefore, after identifying all the speaking character in the full text of the statement text, regular text, the speaker role to arranging multiple same speaking role identified to perform unified processing. For example, in an identified sentence text has multiple " female ", then after the final regular, multiple "woman" will be to do uniform process, that is uniform corresponds to a persona and its synthesizer parameter set, Page 4);  performing a character recognition on the text content of each of the characters, to determine character attribute information of the each of the characters( character role, Page 4-5); obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters( one to one correspondence – for e.g. role sub-role etc., Page 6), wherein the speakers are pre-stored speakers having the character attribute information( characters are pre-set, Page 6); and generating multi-character synthesized voices according to the text information and the speakers corresponding to the characters of the text information( multi character synthesis, Page 4-6), wherein the character attribute information comprises a basic attribute( gender and age, Page 6), and the basic attribute comprises at least one of a gender attribute and an age attribute; before the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters the method further comprises: determining the basic attribute corresponding to each of the pre-stored speakers according  to voice parameter information of the pre-stored speakers; and correspondingly the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters comprises: for each of the characters, obtaining a speaker having the basic attribute corresponding to the each of the characters( speaker with the characteristics required, Page 6-7) 

Meng teaches character attribute has a formant information (  similar to pronunciation), Page 6 however does not explicitly teaches wherein the character attribute information further comprises an additional attribute, and the additional attribute comprises at least one of the following: regional information, timbre information, and pronunciation style information; before the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters, the method further comprises: Appl. Ser. No. 16/565,784 Response to Office Action Page 3 determining the additional attribute and additional attribute priority corresponding to each of the pre-stored speakers according to the voice parameter information of the pre-stored speakers, and correspondingly the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters further comprises: determining, from speakers having the basic attribute corresponding to the characters, the speakers in one-to-one correspondence with the characters according to the additional attribute
However Nur eaches wherein the character attribute information further comprises an additional attribute, and the additional attribute comprises at least one of the following: regional information, timbre information, and pronunciation style information ( speech feature which affects the timbre and pronunciation system-  intermediate information regarding the attribute, Under optimization method, Page 2) ; before the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters, the method further comprises: Appl. Ser. No. 16/565,784 Response to Office Action Page 3determining the additional attribute and additional attribute priority corresponding to each of the pre-stored speakers according to the voice parameter information of the pre-stored speakers ( based on the priority of the intermediate attribute, Page 3, Under Optimization of mapping method) , and correspondingly the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters further comprises: determining, from speakers having the basic attribute corresponding to the characters, the speakers in one-to-one correspondence with the characters according to the additional attribute ( obtain results, Under Optimization of mapping method, Page 2 and Page 3) 

Meng has a base concept of a voice synthesis method, belonging to the technical field of voice processing; in said method, persona preset multiple and preset synthesizer parameter set, further comprising: obtaining a sentence text; from the sentence in the text analysis to obtain each reference part, and the corresponding part of speech of each reference character for sentence text global regular role and the role with the preset characters to match, respectively determining speech corresponding to the role of personas and synthesizer parameter set according to the matching result; The synthesizer parameter of each talking character set corresponding to the referenced part carrying out the voice synthesis to form corresponding to the synthetic speech of the statement text and output. Meng differed by the claimed concept of additional character information and the keyword information which can help determine the semantic meaning of the scene, Nur teaches the concept of choosing the candidate with the highest priority of the additional information. It would have been obvious to include the concept Nur into Meng determined the ideal matching elements between attributes of speech and text information ( Abstract, Nur) 
Meng modified by Nur does not explicitly  teach obtaining background audios that are matched with a plurality of consecutive text contents in the text information; and adding the background audio to voices corresponding to the plurality of text contents, in the multi-character synthesized voice
However Bao teaches obtaining background audios that are matched with a plurality of consecutive text contents in the text information; and adding the background audio to voices corresponding to the plurality of text contents, in the multi-character synthesized voice ( superimposing the background sound, Page 35-- In the specific embodiment of the invention, after the synthesized speech, in order to improve the expression effect of each TTS parameters, also can be the output synthesized speech, superposed background sound. Hereinafter the synthetic voice superposing background sound scene as an example to describe the speech synthesis method of the embodiment of the invention, referring to FIG. 29, the method can be described by following several steps:
step 701, the terminal is preset with a music library. specific examples, in the TTS parameter database of the terminal is pre-set with a music library, the music library comprises a plurality of music files, the music files for providing background sound in the speech synthesis process, the background sound is music of a music section (such as pure music or song) or a sound effect (such as movie sound, game sound, language sound, animation sound, etc.).step 702, the terminal determines the reply text is suitable for overlapping content of the background music embodiments, the terminal can be determined by DM module suitable for overlapping content of the background music. the suitable background music content can have emotional polar character can be poetry and music, can be video lines. For example, the terminal may identify an emotion tendency word in the sentence by the DM) 
It would have been obvious having the teachings of Meng to further include the concept of Bao before effective filing date to improve user experience ( Abstract, Bao) 


Regarding claim 4,  Meng modified by Nur as above in claim 1, does not explicitly teaches  , wherein the determining, from speakers having the basic attribute corresponding to the characters, the speakers in one-to-one correspondence with the characters according to the additional attribute comprises:  15obtaining a character sound description class keyword in text contents of the characters; determining the additional attribute corresponding to the characters according to the character voice description class keyword; in the speakers having the basic attribute corresponding to the characters, determining the speakers in one-to-one correspondence with the characters having the additional attribute 20corresponds to the characters 
However Bao teaches the speakers in one-to-one correspondence with the characters according to the additional attribute comprises:  obtaining a character sound description class keyword in text contents of the characters; determining the additional attribute corresponding to the characters according to the character voice description class keyword; in the speakers having the basic attribute corresponding to the characters, determining the speakers in one-to-one correspondence with the characters having the additional attribute 20corresponds to the characters ( keyword class matching based on the scene, Page 34-- character terminal further is simulating, but can also can judge the content of the input text corresponding to the input voice of the user is related to content of the character simulating by the DM module. in specific implementation, the DM module by full text matching, keyword matching and semantic similarity matching is determined such as to reply content of the role these content includes simulating, lyrics, sound effect, movie actor and animation and dialogue script. wherein the text matching mode is that a portion of the input text with the corresponding video or musical works are the same, keyword matching way is that inputted text and a portion of video or music key words are the same, semantic similarity matching way is that inputted text and a portion of video or music semantic similarity matching. For example, the input text is " he has been the leading role, his PVRs day is not error, not dream of human is salty only. on the path is the dream , our effort will be harvested is enough. using the mode after the matching content is found in the input text of "not dream of human is salty only is belonging to matching content, content matching the dialogues of movie" Shaolin football "in dimensional is not ideal, and salted with what differences", voice is the role "" dubbing. then, setting the current dialog is character simulation " of the scene.) 
It would have been obvious having the teachings of Meng and Latorre to further include the concepts of Bao before effective filing date so that even without clear intention the content of the dialogue can be determined and weights/voice can be incorporated for the particular content automatically via semantic analysis ( Page 5, Bao) 

Regarding claim 6, Meng as above in claim 1, teaches , wherein the obtaining speakers in one-to-one correspondence with the characters according to the character attribute information of each of the characters comprises:  30obtaining a candidate speaker for each of the characters according to the character 19431-039US attribute information of the each of the characters; displaying description information of the candidate speaker to a user and receiving an indication of the user; and obtaining the speakers in one-to-one correspondence with the characters in the candidate 5speaker of each of the characters according to the instruction of the user ( user confirms, Page 7- in the preferred embodiment of the present invention, in the step S3, are respectively matched corresponding to the characters for each of the speaker role, then outputting the match wing, and the user is
viewing and confirming the matching result and turn to the step S4l Specifically, when the set each persona or each sub-role needs to respectively set the corresponding role tags, such as "man" in the above, male 1, male 2 - "and" male 3. The more directly or a label such as "male", "young male", "mature male" and "middle-aged man" and so on. when the output matching result, which can be the basis of the statement text, the distribution of character roles corresponding to the role mark is added on the corresponding positions of sentence text, so as to form a character text and outputting it to the user to view. and outputting the final synthesized speech after the user confirms the character text. the user also can modify distribution of characters, so as to modify and output a er can manual intervention,
the synthesized voice to reach the better output effect) 

Regarding claim 7, Meng as above in claim 1, teaches wherein the generating multi-character synthesized voices according to the text information and the speakers corresponding to the characters of the text information comprises: processing a corresponding text content in the text information according to the speakers 10corresponding to the characters, to generate the multi-character synthesized voices ( claim 5. The speech synthesis method according to claim 1, wherein the predetermined plurality of the persona
includes a representation voiceover of the voiceover role, in said step S3, the statement text is removed from the reference portion of the speaking character part matching with the voiceover role, in the step S4, using the synthesizer parameters corresponding to the vo entence speech character of the reference part and the part for voice synthesis, Page 7)

Regarding claim 9, arguments analogous to claim 1, are applicable 
Regarding claim 12, arguments analogous to claim 4, are applicable 
Regarding claim 14, arguments analogous to claim 6, are applicable 
Regarding claim 15, arguments analogous to claim 7, are applicable 
Regarding claim 17, Meng as above in claim 1, teaches  A storage medium comprising a non-transitory readable storage medium and computer instructions stored in the non-transitory readable storage medium; the computer instructions are configured to implement the voice synthesis method according to claim 1 ( executed by the processor, Page 4) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674